Citation Nr: 9933938	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO decision that denied service connection 
for a psychiatric disorder (including schizophrenia and an 
affective disorder).  The case was remanded by the Board in 
March 1999 for additional development.  The case was returned 
to the Board in November 1999.


FINDING OF FACT

A chronic acquired psychiatric disorder, including a 
psychosis, was not present during the veteran's service or 
for many years thereafter, and his current psychiatric 
disorder was not caused by any service incident.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated in 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from June 1975 
to June 1978.  His military occupational specialty was 
administrative specialist.

The veteran's service medical records show he was seen a 
number of times for physical complaints.  In October 1977 he 
requested a blood test for "anemia," and the examiner noted 
that he had multiple somatic complaints, from dandruff to a 
stomachache; the impression was hypochondriasis, acute and 
chronic.  Service medical records from 1977 and 1978 show 
that on several occasions the veteran was prescribed Atarax 
for skin conditions involving itching.  Service personnel 
fitness reports from 1977 and 1978 note the veteran had 
attitude and apathy problems.  An April 1978 service 
personnel record shows that he was not recommended for a Good 
Conduct Medal at service separation because he displayed an 
apathetic attitude toward his military duties and his 
behavior was highly unprofessional.  The report of the May 
1978 service separation examination shows a normal 
psychiatric system.

Records from Bertie County Memorial Hospital show that the 
veteran was seen in April 1986 for complaints of respiratory 
symptoms, headaches, and dizziness.  He underwent tests 
including a chest X-ray.  When seen for follow-up, a couple 
of days later in April 1986, it was reported he felt better 
but was concerned.  The assessment was anxiety and a viral 
syndrome.  He had similar physical complaints in May 1986, 
and the assessment was possible asthma.  

Records from this same facility indicate that in March 1988 
the veteran complained of vague symptoms, mainly drainage in 
his throat.  Ativan was prescribed.  The diagnoses were 
chronic anxiety and rule out sinusitis.  Additional reports 
from Bertie County Memorial Hospital in March and April 1988 
note diagnoses of anxiety state and panic attack, and in 
April 1988, it was noted that he saw a doctor from the mental 
health department.

Records from Roanoke-Chowan Human Services Center of the 
North Carolina Division of Mental Health Services show the 
veteran had his initial psychiatric evaluation in April 1988.  
His history was negative for any previous psychiatric illness 
or treatment.  He reported that he was robbed in 1986 and was 
fired after accusing fellow employees of robbing him.  He 
said that he hit his head 4 years ago, and that this caused 
all his physical problems.  He reported that he had gone from 
doctor to doctor with various somatic complaints over the 
last 2 1/2 years.  The initial psychiatric diagnoses were 
atypical psychosis, rule out atypical paranoid disorder, 
mixed substance abuse disorder (in remission), and episodic 
alcohol dependence.  

Records from Bertie County Memorial Hospital show that 
diagnoses in February, March, and October 1989 included 
anxiety and schizophrenia.  In December 1990 the veteran 
complained of urinary symptoms which he thought were due to 
his psychiatric medications; the assessment was urethritis.

A copy of a March 1991 decision by an Administrative Law 
Judge (ALJ) from the Social Security Administration (SSA) 
shows that the veteran was awarded disability benefits based 
on a mental disorder.  The decision notes the veteran filed 
his SSA claim in 1989, and alleged onset of disability due to 
mental illness in 1987.  The veteran reported a long history 
of somatic complaints and said he did not know until recently 
that his physical complaints were related to his nerves.  He 
said he began having sleeping difficulty in 1985, had more 
problems after he was fired from his job in 1986, had even 
more symptoms during 1987, and sought psychiatric treatment 
in early 1988.  The SSA decision notes that the veteran's 
psychiatric diagnoses since then included affective disorder 
with psychotic features, personality disorder, somatoform 
disorder, and substance abuse.  

An April 1991 record from Roanoke-Chowan Human Services 
Center notes that the veteran had been followed since 1988 
for treatment concerning an atypical psychosis along with 
mixed substance abuse and episodic alcoholism.  The diagnoses 
were psychotic disorder, not otherwise specified, with 
depressive features; rule out somatoform 
disorder/hypochondriasis; cannabis abuse, in remission; and 
alcohol dependence, mild, in remission.

Medical records from January, April, and July 1995 from 
Roanoke-Chowan Human Services Center note diagnoses of 
psychotic disorder, not otherwise specified, with depressive 
features (rule out delusional disorder, somatic type); 
cannabis abuse, in remission; and alcohol dependence.

In November 1995, the veteran filed his claim for service 
connection for a psychiatric disorder, including paranoid 
schizophrenia and an affective disorder.  He asserted his 
condition was present in service but not then diagnosed; he 
claimed that his hypochondriasis symptoms in service 
represented the onset of his current condition.

In a February 1997 letter, the director of Bertie County 
Rural Health Association, Meredith R. Anthony, Jr., M.D. 
stated that the veteran had organic brain syndrome, with 
paranoid schizophrenia and a somato-affective disorder.  The 
doctor indicated he had reviewed service records, the March 
1991 SSA decision, treatment records from Bertie Memorial 
Hospital, employment records, and patient consultation.  Dr. 
Anthony stated that, based on such review, it was his opinion 
that the schizoaffective disorder which had evolved and 
blossomed in the veteran was a progression of the 
symptomatology which began during his military service.  It 
was noted that the condition would have been quite difficult 
to diagnose in early stages, or differentiate from all the 
other apathetic and hypochondriacal behavior of many 
soldiers, but the veteran was first assessed accurately as 
hypochondriacal and apathetic in 1977 during service.  Dr. 
Anthony concluded that the veteran's schizophrenia had its 
onset during service.

In March 1998 the veteran underwent a psychiatric evaluation 
by North Carolina Disability Determination Services.  He 
reported he had not worked for the last 8 years.  He said 
there were no previous psychiatric hospitalizations, but he 
had attended Roanoke-Chowan Mental Health Center for a period 
of 7 or 8 years, beginning in 1988.  The impressions were 
psychotic disorder, not otherwise specified (and rule out 
schizophrenic disorder, paranoid type, schizoaffective 
disorder, and post-traumatic stress disorder).  The doctor 
added that somatization might be secondary to the psychotic 
disorder.  There was also a diagnosis of schizoid personality 
disorder.  

In November 1998 and other statements, the veteran contended 
that service medical and personnel records showed the onset 
of his current psychiatric disorder during service.  He 
asserted that these records, and the opinion from Dr. 
Anthony, indicated that service connection was warranted for 
a psychiatric disorder.  He claimed that he took Atarax for 
anxiety during service.

In March 1999 the Board remanded the case for further 
development of the evidence.

In a March 1999 letter, the RO asked Dr. Anthony to provide a 
copy of the veteran's clinical records as well as any other 
medical and employment records which he used in forming the 
opinion he expressed in his February 1997 letter.  He was 
also requested to provide information concerning his medical 
specialty.  No response has been received from Dr. Anthony.  

In March 1999 the SSA reported that the veteran was not 
currently receiving SSA benefits and that no medical records 
were available.

In a March 1999 letter, the RO asked the veteran to provide 
information concerning pertinent treatment since service.  He 
was also asked to contact Dr. Anthony to ensure he furnished 
requested information.  In a May 1999 response, the veteran 
indicated he would not be submitting additional evidence, and 
he requested that a decision be made on his claim.

The Board's remand directed that the veteran undergo a VA 
examination to determine the nature and etiology of his 
psychiatric disorder, including any relationship with 
service.  The veteran was scheduled for a June 1999 VA 
psychiatric examination, but he failed to report.  In July 
1999 the RO sent him a letter, asking if he was willing to 
report for examination and to explain his failure to report 
for the scheduled examination.  The veteran responded in July 
1999, stating that he wished a decision on his appeal without 
further delay.

II.  Analysis

The veteran's claim for service connection for a psychiatric 
disability is well grounded, meaning plausible.  The RO has 
properly developed the evidence to the extent possible, and 
there is no further VA duty to assist the veteran with his 
claim. 38 U.S.C.A. § 5107(a).  In this regard, following the 
Board's remand, the veteran failed to provide additional 
requested medical evidence of post-service treatment and, 
without good cause, failed to report for a VA examination.  
The duty to assist is not a one-way street, and the veteran 
has failed in his obligation to cooperate in developing his 
claim.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  His claim 
must therefore be reviewed based on the evidence of record.  
38 C.F.R. § 3.655.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more, and 
a psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The post-service medical records show that, in addition to an 
acquired psychiatric disorder, the veteran has a personality 
disorder and a substance abuse condition, neither of which 
may be service connected.  38 U.S.C.A. §§ 105, 1131; 
38 C.F.R. §§ 3.301, 3.303(c).  Service connection may only be 
granted for an acquired psychiatric disorder.

The veteran served on active duty from 1975 to 1978.  Service 
personnel records note apathy and a bad attitude.  Service 
medical records contain one isolated entry in 1977 showing an 
impression of hypochondriasis, but service records are 
otherwise negative for a psychiatric disorder, and the 1978 
separation examination showed a normal psychiatric system.  
There is no evidence of a psychosis within the year after 
service, as required for a presumption of service incurrence.  
In fact, there is no evidence of any type of psychiatric 
disorder for many years after service.  There is an isolated 
reference to anxiety in a 1986 medical record (about 8 years 
after service) when the veteran was being seen for a viral 
syndome, and regular psychiatric care did not begin until 
1988 (about 10 years after service).  Medical records from 
1988 to 1998 show different psychiatric diagnoses, although 
the veteran has primarily been diagnosed as having a 
psychosis (variously diagnosed, such as schizophrenia).

The veteran was only assessed once during service as having 
hypochondriasis, and a chronic acquired psychiatric disorder 
is not shown during service.  He has not demonstrated 
continuity of symptomatology of this condition after service.  
38 C.F.R. § 3.303(b).  In his 1997 letter, Dr. Anthony opined 
that the veteran's current psychosis (which was first 
diagnosed many years after service) began in service, on the 
theory that apathy and hypochondriacal behavior in service 
were early signs of the disorder.  This opinion appears no 
more than speculation, and the doctor himself noted that many 
other soldiers have apathy and hypochondriacal behavior.  
Following the Board's remand, Dr. Anthony did not respond to 
an RO request to provide all records he considered in forming 
his opinion, nor did he provide information on his medical 
specialty.  Given these circumstances, the Board finds this 
medical opinion is of minimal probative value on the issue of 
service connection.  As noted, the veteran failed to report 
for a VA examination to determine the nature and etiology of 
his condition.  With regard to the veteran's own assertions 
regarding the onset of his current psychiatric disorder, he 
is a layman and thus is not competent to give medical 
opinions on the diagnosis or etiology of his condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board finds that the weight of the credible evidence is 
against service connection for a psychiatric disorder.  The 
absence of medical evidence of a chronic acquired psychiatric 
disorder, including a psychosis, during service and for so 
many years later is persuasive evidence that the current 
condition did not begin in service.  Even by the veteran's 
own history when receiving treatment years after service, the 
medical records (excepting the statement of Dr. Anthony) 
reflect onset of chronic psychiatric problems in the mid to 
late 1980s, many years after service.  The Board finds that 
the evidence as a whole demonstrates post-service origin of 
the veteran's psychiatric condition, and outweighs evidence 
to the contrary, including the unsubstantiated opinion of Dr. 
Anthony.  

The veteran's current psychiatric disorder began years after 
service and was not caused by any incident of service; the 
condition was neither incurred in nor aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

